Title: To James Madison from William Plumer, 22 January 1813
From: Plumer, William
To: Madison, James


Sir,
Epping (NH) January 22d 1813.
As a law has recently passed for building ships of the line, with an additional number of frigates, permit me to suggest for your consideration, the propriety & expediency of building one of the seventy fours at Portsmouth in this State. The harbor is not only good, but the situation & means for building is convenient. In that place the America was built, the only ship of the line, I beleive ever built in the United States. I think the harbor safe against the attacks of our enemies, & with little additional expence may be rendered absolutely so. There is a very considerable quantity of well seasoned timber on an island near the town, the property of the United States, & I presume the remainder can be easily obtained from our forests. There are many excellent carpenters, & other mechannics ready to perform the necessary labor of building the ship. The employment, & the money that would be expended in such an undertaking, would have a favorable effect upon the great mass of the people in the eastern & northern part of the State, who would derive real benefits from it: a circumstance, in times like these, worthy of notice, to a government that in a great measure is founded in public opinion.
Being an entire stranger to the present secretary of the navy, & having no other motive but to promote the public good, you will, I trust, excuse the freedom I have taken in addressing you on this subject. I am with sentiments of respect & esteem, Sir, your obedient servant.
William Plumer
